ORMOND, J.
— This action is brought on a promissory note, Which from the testimony in the cause, it appears was part of the consideration of the purchase of a tract of land.
From the proof offered by the defendant below, it appears that at the treaty between the parties, the land was estimated at twelve dollars and fifty cents per acre; and that by a computation at that price, the entire sum agreed to be paid, was ascertained: and that both parties were under a mistake, as to the number of acres contained in one of the parcels, and by the direction of the court, the jury deducted the amount of the excess thus produced, from the note sued on.
There is nothing contained in the testimony from which it *324Gan be inferred that there was- any fraud practised by the vendor. The bond which the vendor gave for title, describes the" land sold, and promises-to make title, thereto, on the payment of the several securities, which are described as having been given as the consideration; but is silent as to the price agreed" to be paid, per acre. The question then is-, can a mistake of this- description, be rectified in a court of law.
To rectify a mistake in a contract'is the peculiar province of a1 court-of chancery. This results from the rule of. law, that a» written contract is itself, the highest evidence of the stipulations entered into, by the contracting parties; and therefore, cannot by parol, be shown to be different from-what its terms'import, unless it be obtained by fraud.
If, however, the stipulations of either of the contracting parties have been influenced by a mistake of the facts; the written-evidence of the contract does not speak the intention of the parties to it; and equity, will in a- proper case, interpose, and by reforming, or vacating it, as-Justice may require, enforce the contract which the parties intended-to-make, or vacate it altogether-
This, then, according to the parol' proof in the cause, is the case of a promise to pay,, so far as it relates to-the excess, for a thing which did not exist; upon the mistaken supposition of both parties, that it did. exist. Assuming this to be the true aspect of the case, and that the mistake- is not owing to the gross negligence of the vendee, there should- be an abatement o-f the price; to the extent of the deficiency. But no relief can be had in-a- court of law, because the law forbids-the proof to-be heard, by whi-ch this fact is ascertained1.
It is true, that the rules of evidence are the same, in Chancery,, as at law; and it would seem, that a court of Chancery, no-more than a court of law, could afford relief in such a case. This is admitted by Mr. Justice Story, in his treatise on equity, and is staled by him to be an exception' to the general rule introduced by courts of chancery, to effectuate the purposes- of justice. “ A court of equity,” he says, “ would be of little value, if it could suppress-only positive frauds, and leave mutual *325mistakes, innocently made, to work intolerable mischiefs, contrary to the intention of parties. It would be to allow an act originating in innocence, to operate ultimately asa fraud; by enabling the party who- receives- the benefit of the mistake, to resist the claims of justice, under the shelter of a rule, framed to promote it. In a practical view, there would be as much mischief done, by refusing relief in such a case, as would be introduced by allowing parol proof in all cases.” See Story’s Equity, 1st vol. 167, and cases there cited.
It results from the view here taken, that the court erred in permitting evidence to be introduced, showing a contract different in its terms, from the written evidence of the contract, entered into, by the parties.
But there is another view of this case, arising out of the terms of the bond given for title; whieh is conclusive of the rights of the parties. If parol testimony could be introduced, either at law, or in equity, to establish the actual quantity of acres in the tract of land purchased, it must be admitted on the ground, that the bond for title, contains a stipulation on the part of the vendor, of the number of acres contained in the tract. But an examination of the bond, shows very clearly, that this was a sale by the government surveys; and that the vendor did not intend to covenant for arry particular number of acres. The land is described in parcels, by its appropriate designation, at the land office; and to each separate parcel is added, containing so many acres, “more or less:” There is no mention at the close of th© contract, of the entire number of acres. There is not, therefore, any affirmation by the vendor, of the quantity of acres in the entire tract, and the words “ containing — acres, more or less,” must be understood as part of the description of the land. The words, more or less, though not decisive, of themselves, to show that there was no stipulation, by the vendor, as to quantity, yet, when taken in connection with the rest of the deed, become very expressive of its true meaning.
There being, therefore, no covenant on the part of the vendor, as to the quantity of acres- in the tract, it was a Sale by metes *326and bounds; and in the absence of fraud, the actual quantity,whether more or less than the estimation at the purchase, would not avail either party.
The views here expressed render it unnecessary to examine the other questions made in the cause.
Let the judgment be reversed, and the cause remanded- for further proceedings.